DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 108256060 A).
As per claim 1, , Yang et al., hereinafter Yang, disclose s a positioning system, suitable for a mobile device, comprising:  
2a storage device, configured to store a global map (Figure 5, item 54 where the storage stores data);  
3a lidar, configured to generate an initial local map (page 7, line 43-49 where the lidar capture any frame laser data); and  
4a controller, configured to rotate the initial local map to generate a rotated local 5map, compare the rotated local map and the initial local map separately 6with a plurality of partial areas of the global map, so as to obtain at least 7one similar area, calculate at least one candidate coordinates of the mobile 8device on the global map according to a center point of each of the similar 9areas, calculate similarity scores according to each of the candidate 10coordinates, and select the candidate coordinates having highest similarity 11score as a coordinate for the mobile device on the global map ([Figure 5, item 53; page 9, line 32-35 where the current map and historical map are compared for similarity matching; page 9, line 51- page 10, line 4 where the history map has a position in the global map, therefore the history is a submap of the global map; page 10, line 50- page 11, line 17 where the submap is subject to translation and/or rotation, and a highest matching score is determined).  
As per claim 3, Yang demonstrated all the elements as disclosed in claim 1, and further discloses wherein the controller is further configured 2to rotate the initial local map with different rotation angles to generate a plurality of 3rotated local maps (page 10, line 50- page 11, line 17 where the submap is subject to translation and/or rotation).
As per claim 14, Yang demonstrated all the elements as disclosed in claim 3, and further discloses wherein the rotation angles includes 60 degrees and 120 degrees (page 7, line 27-30 where the angle can be the interval ranges from 0 degrees to 180 degrees).  
As per claim 165, Yang demonstrated all the elements as disclosed in claim 3, and further discloses wherein the controller compares the initial local map with the global map to obtain a plurality of first similarity weights, and the 3controller compares rotated local map with the global map to obtain a plurality of second 4similarity weights (page 3, line 45-50 where the matching score is considered a similarity weight).  
As per claim 87, Yang demonstrated all the elements as disclosed in claim 5, and further discloses wherein at least one similar area is obtained 9according to one of the plurality of first similarity weights having largest similarity 10weight among the plurality of first similarity weights and one of the plurality of second 11similarity weights having largest similarity weight among the plurality of second 12similarity weights (page 5, line 9-11 where the map matching uses highest matching score).  
As per claim 8, Yang demonstrated all the elements as disclosed in claim 1, and further discloses wherein the controller is further configured 2to generate at least one map contour and calculate the similarity score for each of the map 3contours that correspond to the global map (Figure 3d-3f; page 11, line 39-49 where the circle is considered a contour).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 108256060 A) as applied to claim 1 above, and further in view of Brown et al. (US 2018/0196139).
As per claim 12, Yang demonstrated all the elements as disclosed in claim 1.
It is noted Yang does not explicitly teach the lidar comprises: 
 2an emitter, configured to emit a plurality of laser light sources;  
3a receiver, configured to receive at least one reflected light source; and  
4an imaging component, configured to generate the initial local map according to 5the at least one reflected light source and transmit the initial local map to the controller. However, this is known in the art as taught by Brown et al., hereinafter Brown. Brown discloses a lidar with an transmitter (Figure 1A, item 104) and a receiver (Figure 1A, item 102) to map the environment ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Brown into Yang because Yang discloses a method of matching a generated local map to a global map and Brown discloses the map could be generated by a lidar for the purpose of obtaining a surrounding map.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 108256060 A) as applied to claim 1 above, and further in view of 1Sawhney et al. (US 2002/0061131)
As per claim 56, Yang demonstrated all the elements as disclosed in claim 5.
It is noted Yang does not explicitly teach wherein the controller obtains the plurality 6of first similarity weights and the plurality of second similarity weights by correlation 7matching method (CCORR). However, this is known in the art as taught by Sawhney et al., hereafter Sawhney. Sawhney discloses a method of synthesizing imagery (since a map is considered an image) in which similarity weight (matching score) could be calculated by correlation matching ([0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sawhney into Yang because Yang discloses a method of matching a generated local map to a global map and Brown discloses the similarity score could be calculated by the correlation matching method for the purpose of optimizing map matching.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



1 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        June 30, 2022